Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
 2.                In this first action allowance, the independent claim 1 found very limited by claiming the Fig 1 circuit element to element for the entire top section. Also it claims the function of each circuit as Interact with the bottom section of Fig 1.  The examiner has searched for the inventor, the applicant/assignee of similar patents, for both the interference search and the prior art search, but nothing found meeting all the limitations; The search was also conducted using CPC and previous USPC classification, included the classification in combination with search terms, and then was continued the search in all classes using the search key words alone.  

Reasons for Allowance
3.   The following is an examiner’s statement of reasons for allowance: 
                       The examiner has found 9 relevant patents, all match the known and similar concept of driving the LED circuit in various ways to stabilize brightness and enhance the display lighting in a modulation display, but none meets all the limitations regarding the circuit as being claimed; which is claiming the Fig 1 circuit element to element for the entire top section. Also it claims the function of each circuit as Interact with the bottom section of Fig 1.  In light of the specification, the inductor short circuit 320 is considered novel as installed in Fig 1 using 3 different switching elements (first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048. The examiner can normally be reached Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422